DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 appears to have a typographical error in line 3.  The examiner respectfully suggests replacing “and” with -- an--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites that “only one surface of the at least one sensor is in contact with the housing” in line 10.  However, the original disclosure does not disclose that only one surface of sensor 430A or 430B is in contact with the housing because the original disclosure is silent as to whether or not housing 410 is a hollow cavity.  Therefore, the original disclosure does not support that applicant possessed the claimed invention.
Claims 12-16 and 19-21 depend on claim 11 and are rejected for inheriting the same problem.
Claim 12 recites that “the at least one sensor is in contact with only an inside wall surface of the inner housing portion” in lines 2-3.  However, the original disclosure does not disclose that sensor 430A or 430B is in contact with only inside wall surface 410B because the original disclosure is silent as to whether or not housing 410 is a hollow cavity.  Therefore, the original disclosure does not support that applicant possessed the claimed invention.
Claim 19 recites that “the housing is hollow inside” in line 1.  However, the original disclosure does not disclose that the housing 410 is hollow. Therefore, the original disclosure does not support that applicant possessed the claimed invention.
Claim 20 depends on claim 19 and is rejected for inheriting the same problem.
Claim 20 recites that “the at least one sensor comprises remaining surfaces that are in the housing hollow inside and free from contact with the housing” in lines 1-2. However, the original disclosure does not disclose that sensor 430A or 430B comprise remaining surfaces that are inside a hollow housing and are free from contact with the housing because the original disclosure is silent as to whether or not housing 410 is a hollow cavity.  Therefore, the original disclosure does not support that applicant possessed the claimed invention.

Allowable Subject Matter
Claims 1, 2, 4-10, 17 and 18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853